/J.F.H/                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney G, Matthew McCloskey on November 15, 2021.

The application has been amended as follows: 
1. 	(Currently Amended) 	A system for improving the gain or bandwidth of a preexisting horn antenna having a horn with an aperture having a perimeter, the system comprising:
	one or more fractal plasmonic surfaces configured to be disposed within the perimeter of the aperture of the preexisting horn antenna, wherein the one or more plasmonic surfaces are one or more dielectric cards, respectively; and
	a frame configured to hold the one or more fractal plasmonic surfaces within the perimeter of the aperture of the horn antenna, wherein the frame is adapted to fit the aperture of 
6. 	(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner agrees with the Applicant’s arguments that amended claim 1 overcomes the prior art rejections under 35 U.S.C. 103(a) under Zarro in view of Cohen. In particular, the amendment clarifies that the fractal plasmonic surfaces are configured to be disposed within the perimeter of the aperture of the preexisting horn antenna and the frame is configured to hold the one or more fractal plasmonic surfaces within the perimeter of the aperture, fixed with respect to the aperture and separated from the aperture of the horn by a separation distance. The amendment overcomes Zarro because the fractal plasmonic surfaces of Zarro are disposed on the walls of the horn antenna itself, and are not disposed within the perimeter of the aperture, fixed with respect to the aperture, and separated from the aperture of the horn by a separation distance.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of: “one or more fractal plasmonic surfaces configured to be disposed within the perimeter of the aperture of the preexisting horn antenna, wherein the frame is adapted to fit the aperture of the horn antenna and hold the one or more fractal plasmonic surfaces within the perimeter of the 
The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845